Citation Nr: 0101178	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service from February 3, 1987, to 
September 23, 1987.  

In January 1991, the Board of Veterans' Appeals (Board) 
denied the veteran's appeal for service connection for a 
psychiatric disorder.  In February 1996, the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied the veteran's request to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disability.  That decision was not appealed and 
became final in the absence of a timely appeal.  

The current appeal before the Board follows from another 
request to reopen his claim which was received by the RO in 
January 1998.  A rating decision in March 1998, found that 
new and material evidence had not been submitted to reopen a 
claim of service connection for an acquired psychiatric 
disorder.  In November 1999, the RO denied the veteran's 
claim of January 1999 for service connection for post-
traumatic stress disorder (PTSD).  During the hearing before 
the Board in Washington, D.C., in November 2000, the 
representative and the veteran stated that they were not 
pursuing an appeal from the denial of service connection for 
PTSD.  Since that claim has been withdrawn, it will not be 
further considered by the Board.  38 C.F.R. § 20.204(c).  


FINDINGS OF FACT

1.  The Board denied service connection for an acquired 
psychiatric disability in January 1991.  

2.  In February 1996, the RO denied the veteran's request to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disability, and he did not appeal that 
determination.  

3.  The February 1996 decision by the RO became final in the 
absence of a timely appeal.  

4.  Evidence received since the February 1996 decision by the 
RO, when considered alone or in conjunction with all of the 
evidence of record, is new and probative of the issue at 
hand, and thus so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Since evidence received since the February 1996 final RO 
decision is new and material, the veteran's claim is 
reopened.  38 U.S.C.A. § 5108, 7103 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues, including during a hearing at the RO in 
March 1999, that he had no psychiatric problems prior to 
service and that he was traumatized by an incident involving 
shipmates during service.  This incident caused his current 
psychiatric problems.  While there have been numerous 
psychiatric diagnoses through the years, regardless of the 
precise identity of the psychiatric disorder, it was 
initially incurred during active service and thus warrants a 
grant of service connection.  

The service medical records reflect treatment in August 1987 
following what was described as a suicide attempt.  The 
diagnoses were dependent personality disorder, severe, which 
existed prior to enlistment, and adjustment disorder that was 
resolved.  The examiner noted that the veteran was medically 
fit for full duty, but that he was unsuitable for the 
requirements of military life due to his severe personality 
disorder, which was not responsive to conventional treatment.  
It was strongly recommended that he be administratively 
separated from the service.  The discharge examination 
reflects a diagnosis of maladaptive pattern of behavior on 
psychiatric clinical evaluation.  

On October 15, 1987 the veteran was admitted to a private 
hospital for depression associated with suicidal ideas.  He 
was discharged later the same day against medical advice with 
no treatment being afforded.  The final diagnosis was 
reactive depression.  

On examination by the VA in June 1988, the examiner concluded 
that the veteran had a dysthymic disorder, rather than the 
dependent personality disorder diagnosed in service.  In 
September 1988, a board of three psychiatrists reviewed the 
veteran's claims folder and concluded that the correct 
diagnosis was adjustment disorder with depressed mood.  

In February 1990 the veteran obtained a VA psychiatric 
examination for the stated purpose of getting a clean bill of 
health, with a letter attesting to this, in order to join the 
Army.  The veteran described an incident on board ship when a 
shipmate pulled a knife and threatened to kill him.  He 
decided he had to get off the ship any way he could.  He did 
this by threatened suicide, running to the side of the ship 
as if about to jump, but allowing himself to be restrained.   
The examiner ruled out major depression, personality disorder 
and dysthymic disorder, instead diagnosing an adjustment 
disorder with the stress being an episode which the veteran 
perceived as life threatening.  

More recently, there have been diagnoses including paranoid 
type schizophrenia, personality disorder, obsessive 
compulsive disorder, schizoaffective disorder, and PTSD.  

In April 1999, Herbert G. Chissell, M.D., reported current 
diagnoses including schizoaffective disorder and obsessive 
compulsive disorder, and specifically opined that it was as 
likely as not that the veteran's psychiatric problems were 
precipitated by an assault on him during Naval service in 
February 1987.  


Analysis

The Board denied service connection for an acquired 
psychiatric disability in January 1991.  In February 1996, 
the RO denied the veteran's request to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disability, and he did not appeal that determination.  The 
February 1996 decision by the RO became final when it was not 
appealed within a year.  38 U.S.C.A. § 7105.  In order to 
reopen a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.

The United States Court of Appeals for Veterans Claims has 
held that VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209, 
219 (1999).  

In this case, the April 1999 medical statement from the 
veteran's private physician confirms that the veteran has a 
psychiatric diagnosis and that it likely had its origin in 
service.  The physician's report is "new" in the sense that 
it did not exist when the claim was most recently denied on a 
final basis, and the evidence is material for the purposes of 
38 U.S.C.A. § 5108 because when considered alone or in 
conjunction with all of the evidence of record, it is new and 
probative of the issue at hand, and thus so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

In sum, it is the judgment of the Board that the medical 
evidence now includes evidence of a current disability which 
may be related to service, and which serves to satisfy the 
statutory requirements for reopening the claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability, the appeal is allowed to this extent.  


REMAND

At the hearing on appeal in November 2000, the representative 
argued that, if the appeal was not granted on the record, the 
Board should consider remanding the case for a current VA 
examination for a differential diagnosis and an opinion 
regarding a relationship of any psychiatric disorder found to 
the incident which the veteran has claimed occurred in active 
military service.  

It is the judgment of the Board that the scheduling of a VA 
psychiatric examination is warranted here.  An examination by 
VA is necessary when there is (a) competent evidence (lay or 
medical) of current disability or persistent or recurrent 
symptoms of disability; (b) evidence (lay or medical) 
indicating that the disability or symptoms may be related to 
service; and (c) the record does not contain sufficient 
medical evidence to provide an appropriate basis for deciding 
the claim.  The psychiatric diagnoses are numerous and 
diverse here.  Through the years, clinicians have expressed 
widely disparate views of the nature and, more significant to 
the outcome of the claim, origin of the veteran's psychiatric 
disability.  An examination should be useful in clarifying 
these matters.  

Also, during the hearing before the undersigned, the veteran 
testified that he is in receipt of disability benefits from 
the Social Security Administration (SSA).  In light of 
precedents of the United States Court of Appeals for Veterans 
Claims in this area, and inasmuch as additional action is 
necessary by the RO, the decision by SSA and records utilized 
in granting the disability benefits are pertinent and should 
be obtained.  Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became effective.  The Veterans Claims Assistance Act 
of 2000 essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. The Board is not satisfied that all relevant facts 
have been properly developed here to their full extent.  This 
Remand is consistent with VA's current mandate to fully 
assist veterans in development of their claims.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
service personnel file, showing the 
veteran's duties, duty assignments, 
periodic evaluations, and any other 
material that might shed light on his 
psychiatric status during service.  

2.  The RO should contact SSA and request 
a copy of the decision and all the 
records upon which the determination was 
based in the award of disability benefits 
as attested by the veteran.  

3.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
at any time for any psychiatric 
condition, both private and by the VA, in 
order to ensure that his medical records 
are complete.  The RO should attempt to 
obtain all private records from the 
sources reported by the veteran and 
ensure that all VA records have been 
obtained.  

4.  The veteran should then be scheduled 
for a VA psychiatric examination for an 
opinion as to whether it is at least as 
likely as not that the veteran developed 
an acquired psychiatric disorder in 
service, or whether there is a nexus 
between any current acquired psychiatric 
disorder and service.  All indicated 
studies should be performed and all 
indicated findings reported in detail.  
The examiner should give a fully reasoned 
opinion and support the opinion by 
discussing medical principles as applied 
to the specific medical evidence in the 
veteran's case.  The claims folder must 
be made available to the psychiatrist and 
reviewed prior to the examination.  

5.  After the above development, the RO 
should reajudicate the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and his representative.  

The veteran and his representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of a supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	ROBERT D. PHILIPP
Member, Board of Veterans' Appeals



 


